                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      JANICE PAYNE,                                   Case No. 16-cv-04390-MMC
                                                       Plaintiff,
                                  7
                                                                                         ORDER OF DISMISSAL
                                                  v.
                                  8

                                  9      PERALTA COMMUNITY COLLEGE
                                         DISTRICT,
                                  10                   Defendant.
                                  11

                                  12          Plaintiff having advised the Court that the parties have agreed to a settlement of all
Northern District of California
 United States District Court




                                  13   remaining claims, specifically, her claims for damages and for attorney's fees (see Doc.
                                  14   No. 32 at 3:8-9),1
                                  15          IT IS HEREBY ORDERED that plaintiff's remaining claims alleged against
                                  16   defendant be dismissed without prejudice; provided, however, that if any party shall
                                  17   certify to this Court, within ninety days, with proof of service of a copy thereof on
                                  18   opposing counsel, that the agreed consideration for said settlement has not been
                                  19   delivered over, the foregoing Order shall stand vacated and this cause shall forthwith be
                                  20   restored to the calendar for further proceedings as appropriate.2
                                  21          IT IS SO ORDERED.
                                  22   Dated: November 26, 2019
                                                                                                MAXINE M. CHESNEY
                                  23                                                            United States District Judge
                                  24
                                              1
                                  25            By a "Consent Decree and Order for Injunctive Relief," initially filed March 29,
                                       2018, and amended October 23, 2018, the Court resolved plaintiff's claims for injunctive
                                  26   relief, and, by order filed concurrently herewith, the Court has resolved plaintiff's claims
                                       arising from her "Motion for an Order Holding Defendant in Civil Contempt."
                                  27          2
                                               Nothing herein is intended to preclude the subsequent filing of a dismissal with
                                  28   prejudice.
